                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 UNITED STATES OF AMERICA,                     )
                                               )
       Plaintiff,                              )
                                               )         No. 6:17-CR-67-REW-HAI
 v.                                            )
                                               )
 SHAWN HENDERSON,                              )                   ORDER
                                               )
        Defendant.                             )

                                          *** *** *** ***

       This matter is before the Court on the Recommended Disposition (DE #236) of United

States Magistrate Judge Hanly A. Ingram, addressing whether Defendant Shawn Henderson is

competent to stand trial pursuant to 18 U.S.C. §§ 4241 and 4247(d). Based on the psychiatric

evaluation by Dr. Heather H. Ross (DE #223) and Defendant’s and his counsel’s representations

at the competency hearing (DE #235, Minutes), Judge Ingram recommended the Court find him

competent to proceed. DE #236. The recommendation, filed on October 17, 2018, advised the

parties that any objections must be filed within two days of its entry. Id. at 6. This period has

lapsed, and neither party has objected.

       This Court reviews de novo those portions of the Report and Recommendation to which a

party objects. 28 U.S.C. § 636(b)(1). But, the Court is not required to “review . . . a magistrate’s

factual or legal conclusions, under a de novo or any other standard, when neither party objects to

those findings.” Thomas v. Arn, 106 S. Ct. 466, 472 (1985). Where the parties do not object to the

magistrate judge’s recommended disposition, they waive any right to review. See Fed. R. Civ. P

59; United States v. White, 874 F.3d 490, 495 (6th Cir. 2017) ("When a party . . . fails to lodge a

specific objection to a particular aspect of a magistrate judge's report and recommendation, we

                                                   1
consider that issue forfeited on appeal."); see also United States v. Branch, 537 F.3d 582, 587 (6th

Cir. 2008) (noting that "[t]he law in this Circuit is clear" that a party who fails to object to a

magistrate judge's recommendation forfeits his right to appeal its adoption). Nevertheless, the

Court has examined the record and agrees with Judge Ingram’s analysis and Recommended

Disposition.

       Accordingly, the Court ADOPTS the Recommended Disposition (DE #236) and FINDS

Defendant competent to face further proceedings in this matter, including trial.

       This the 26th day of October, 2018.




                                                 2
